Citation Nr: 1236569	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1974 to April 1976 and subsequent periods of service in the Michigan Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in March 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

It is unclear as to whether the Veteran's service with the National Guard was in a state status or federal status.  The distinction is important as it affects whether the Veteran is eligible for VA benefits.  A member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States and at all other times, they serve solely as members of the State militia under the command of a state governor. See Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, the Veteran must have been ordered into Federal service by the President of the United States (10 U.S.C. § 12401), or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 101(21), (22)(C).

Based on the foregoing, the Board finds that VA should attempt to obtain the Veteran's service personnel records, to include copies of any military orders, which reflect his status between 1986 and 1999. 

The Board remanded the Veteran's claim in March 2011 to obtain a VA examination.  At the time of the Board's remand, the Board found the Veteran credible when he reported in 1999 that he had had previous knee problems in service due to a National Guard training accident.  The Board noted that the Veteran was not pursuing a VA claim at the time of his April 1999 private treatment for knee problems; thus, his statements were deemed credible.  However, in reviewing the claims file again, the Board notes that the Veteran also reported that he had filed a claim for disability in 1997 or 1998. (See March 2005 VA Form 21-527, block 42, and January 2005 Congressional privacy release statement).  In addition, the Board notes that the Veteran's 1999 statement is not dispositive of whether he initially injured his knees in service, and whether his current knee disability is causally related to service.  The Board notes that the Veteran has given various dates, as discussed below, as to when he injured his knees, which affects his credibility and historical accuracy.  

In a January 2005 statement, the Veteran asserted that he was injured in 1996 when he fell at a Battle Creek civil disturbance exercise.  In his VA Form 21-527, he stated that the incident occurred in 1997 or 1998; however, he listed his disability date as beginning August 15, 1997.

A May 1993 private record reflects that the Veteran sought treatment for a "creepy sensation" with his left lower extremity at night.  He was hyper-reflexic in the lower extremities.  The report is negative for any history of a knee injury, knee effusion, or pain due to service.  

An April 1994 private record reflects that the Veteran reported a left knee problem for several months.  The Veteran reported a previous fracture as a child; the report is negative for any mention of National Guard service.  Upon examination, he had effusion in the joint and tenderness along the medial jointline.  The knee was aspirated.  The assessment was "probable chronic cartilage injury medial meniscus left knee."  This report is several years prior to the Veteran's alleged knee injury in 1996, 1997, or 1998.

A July 1996 private record reflects that the Veteran was seen for evaluation of discomfort in the right knee, with symptoms of four days.  The knee was noted to be swollen.  It was further noted that the Veteran did "not recall any particular injury, but does play softball and remembers sliding into 2nd base about a week or so ago, but not having any significant pain but just some discomfort.  He had problems with the [left] knee previously and saw Dr. H. who recommended some arthroscopic exam, however [the Veteran] postponed it."  The report is negative for any injury in service.  It was noted that the Veteran was possibly to report to National Guard duty on Friday, the week of the appointment, but such may be impossible based on the clinical examination.  

A subsequent July 1996 record reflects that the Veteran continued to have effusion of his right knee.  The record reflects "etiology unclear, possibly due to patellar femoral irritation."  It was noted that he was given a note for Guard service and that he should not be doing any running or lifting.  

An April 1999 record reflects that the Veteran reported that he had hurt both knees in the military, and that three years earlier he had bilateral effusion as well.  It was noted that he had recently started working out for a men's baseball league and "now has bilateral effusion."  The examiner noted that it appeared to be traumatic effusion.  It was noted that this was a recurrent problem and he was to see Dr. H. in consult.  

A November 2004 private record reflects that the Veteran complained of left leg and hip pain.  He reported that he had "been out in the woods quite a bit the last few days, doing a lot of tree-climb."  It was noted that "he carries his tree stand around with him and he did drag a buck out of the woods."  The assessment was "symptoms seem suggestive of radicular pain, possibly from ruptured disk."  The report is negative for any knee pain due to service.   

An April 2008 VA Form 21-4138 reflects that the Veteran reported that his injury occurred 15 years earlier, or in approximately 1993.

In his notice of disagreement, dated in September 2008, the Veteran stated that he injured his knees while on weekend drill with the Michigan Army National Guard.  He reported that there was no immediate pain when he fell, but a "few days later I started having problems standing and went to a doctor who drained my knees and I continue to have problems today."  The Board notes that this differs from the history given to the August 2011 VA examiner in which the Veteran reported that he did not seek medical attention until approximately 3 to 6 months later.  The report also reflects that the Veteran reported that the fall occurred in 1986.

The Board finds that the Veteran's most recent contention that his injury in service occurred in 1986 is suspect as it is substantially earlier than that reported in 2005 when he reported it occurred in 1997 or 1998, and several years earlier than he reported in 2009 when he reported it occurred in August 1988 or 1989. (See VA Form 9, dated in May 2009).

The Veteran underwent a VA examination in August 2011.  The Board finds that the VA opinion is not adequate.  First, the examiner's rationale is that the Veteran served in the National Guard from 1976 to 1998 and the Veteran's knee complaints were noted to be in 1994, 1996, and 1999 and thus, they occurred during service.  However, the examination report does not reflect that the examiner was aware that the Veteran was not on active duty for this entire time, but was merely doing drills at various times during that time period.  The Board also notes that the Veteran's reports of medical history and reports of medical examination are negative for any complaints with regard to the knees.  (See reports dated in 1985, 1989, 1993, and 1998.)  
 
Second, the August 2011 VA examiner noted that in each of his medical documentations of knee pain, the Veteran reported his initial injury occurred during training.  The Board finds that this is incorrect.  As noted above, only one of the four clinical records reflects pain due to service.  

Third, the August 2011 VA examiner did not explain how recurrent effusion of the knee, which was the problem treated by private clinicians is, if at all, related to Veteran's current disability of arthritis.  

The private medical records reflect that the Veteran had consulted with Dr. H. (See April 1994, July 1996, and April 1999 records.)  Records from Dr. H. are not associated with the claims file, but may be useful to the Board in adjudicating the Veteran's claims.

In addition, the records from Dr. T. of St. Louis Family Clinic, noted by the Veteran in his March 2005 VA Form 21-4138, may be useful to the Board in adjudicating the Veteran's claims. 


Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his knees, to include from Dr. H. (as noted in April 1994, July 1996, and April 1999 clinical records), and Dr. T. as noted in the Veteran's March 2005 VA Form 26-4138).  After obtaining a completed VA Form 21-4142, the RO should attempt to obtain any pertinent medical records not already associated with the claims file. 

2.  Contact the Veteran, and the Michigan Army National Guard Adjutant General, and attempt to obtain the Veteran's service personnel records.  In addition, request that the Adjutant General identify, if possible, all weekend drills for the Veteran's unit between 1986 and 1999 which were pursuant to Title 10, United States Code (Federal service). 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder. 

3.  Thereafter, if the evidence reflects that the Veteran had federal service between 1986 and 1999 (Title 10, United States Code (Federal service), make arrangements with the appropriate VA medical facility for a clinician of relevant expertise to provide a supplemental medical opinion in this case with regard to the issue of entitlement to service connection for bilateral knee disability.  The clinician should review the claims file, to include this remand, and should note such in the opinion. 

The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has a current right and/or left knee disability causally related to active service.  The clinician should consider the entire claims file to include the May 1993, April 1994, July 1996, April 1999, and November 2004 private records, and the STRs dated in 1985, 1989, 1993, and 1998.)  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

